Citation Nr: 1116679	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include major depressive disorder (depression) and posttraumatic stress disorder (PTSD), and, if so, entitlement to service connection for such disability. 

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left leg disorder and, if so, entitlement to service connection for such disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran, L.M., J.R., and M.R. 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1975 and from March 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2007, January 2008, and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.    

The Board observes that the RO adjudicated the first issue in this case separately as (1) entitlement to service connection for PTSD, also claimed as neuropsychiatric condition, and (2) entitlement to service connection for major depression, previously denied as antisocial personality disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As the medical evidence of record includes various diagnoses of acquired psychiatric disorders, first the issue on appeal has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD and depression.

The Veteran testified as to his claimed left leg disorder before a Decision Review Officer (DRO) at the RO in October 2007.  He testified as to both issues on appeal before the undersigned Veterans Law Judge at a hearing at the RO in February 2010.  A transcript of each hearing has been associated with the claims file.  

At the February 2010 hearing, the Veteran submitted additional evidence, accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  Thereafter, he submitted additional VA treatment records without a waiver of AOJ review.  However, such records are generally duplicative or repetitive of the evidence already considered by the AOJ.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  Moreover, as discussed below, the Board's decision herein constitutes a full grant of the benefits sought on appeal with respect to an acquired psychiatric disorder.  As such, there is no prejudice from consideration of the new records concerning such disability.  Furthermore, the AOJ will have the opportunity to consider such evidence as it pertains to service connection for a left leg disorder, as the merits of such claim is being remanded for further development.  

The issue of entitlement to service connection for a left leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final denial of the Veteran's claim for an acquired psychiatric disorder was in a March 1997 rating decision, as he withdrew his appeal to the Board; and evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.

2.  The last final denial of the Veteran's claim for a left leg disorder was in a March September 2005 rating decision, as he did not perfect an appeal to the Board; and evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.

3.  Resolving all reasonable doubt in the Veteran's favor, he had mental health symptoms during service and continuously since that time, and his currently diagnosed depression has been medically linked to service.  


CONCLUSIONS OF LAW

1.  The March 1997 denial of the Veteran's claim for an acquired psychiatric disorder was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1996 & 2010).   

2.  The September 2005 denial of the Veteran's claim for a left leg disorder was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2005 & 2010).   

3.  The criteria for service connection for the acquired psychiatric disorder diagnosed as depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Board's decisions herein to reopen the previously denied service connection claims for an acquired psychiatric disorder and a left leg disorder are completely favorable.  Further, the Board's decision to grant service connection for an acquired psychiatric disorder constitutes a full grant of that benefit sought on appeal as of that claim.  As such, no further development is required in these respects.


Claims to reopen

A threshold consideration in any case concerning a final, previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108.  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Concerning an acquired psychiatric disorder, the Veteran initially sought service connection for depression in March 1996.  In a March 1997 rating decision, the AOJ denied service connection for substance use disorder and antisocial personality features, claimed as nervous condition.  The Veteran submitted a notice of disagreement, and a statement of the case was issued.  The Veteran then submitted a substantive appeal (VA Form 9) and requested a hearing in July 1997.  However, in August 1997, VA received a written statement from the Veteran cancelling his request for a hearing and cancelling his appeal as to this issue.  The Board notes that the Veteran submitted a statement in February 2001 requesting that the case be reopened as to an issue that was closed in November 1999, asserting that the hearing was postponed and was not properly notified.  However, this appears to relate to the Veteran's claim for nonservice-connected pension, which continued on appeal and was granted in November 1999.  The August 1997 statement clearly withdrew the appeal as to service connection for an acquired psychiatric disorder.  As such, the March 1997 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996 & 2010).  

The Veteran again sought service connection for a nervous condition in July 2004.  In September 2005, the AOJ denied service connection for major depression, previously denied as antisocial personality features, claimed as nervous condition and schizophrenia, based on a finding that the evidence was not new and material.  The Veteran submitted a notice of disagreement, and a statement of the case was issued in November 2006.  Although the Veteran subsequently attempted to appeal to the Board, he was notified in April 2007 that his appeal was not timely filed, as it was not received within 60 days of the statement of the case, or by January 2007.  Therefore, the September 2005 rating decision was final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005 & 2010).  

VA received an application to reopen the previously denied claim for a neuropsychiatric condition, to include PTSD, in May 2007.  Evidence received since the last final denial includes statements by the Veteran and other lay witnesses as to his mental health symptoms and treatment before, during, and shortly after service.  The Veteran is competent to report observable mental health symptoms, as well as treatment for such symptoms, during and after service.  Similarly, the other lay witnesses are competent to testify to the observable differences in the Veteran's behavior.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the evidence includes VA and private treatment records, a medical opinion from the Veteran's private provider, and an Internet article concerning PTSD.  This evidence was not previously considered by agency decisionmakers, and it relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether he has a current acquired psychiatric disorder that was incurred or aggravated as a result of service.  When presumed credible, such evidence raises a reasonable possibility of substantiating the claim for an acquired psychiatric disorder.  Accordingly, new and material evidence has been received sufficient to reopen this previously denied claim.  See 38 C.F.R. § 3.156(a).

Concerning a left leg disorder, the Veteran initially sought service connection for a left leg condition (shin) in July 2004.  In April 2005, he further requested service connection for myositis as secondary to his claimed left leg condition.  In a September 2005 rating decision, the AOJ denied service connection for left ankle degenerative joint disease, claimed as a left leg (shin) condition, and for lumbar spine myositis as secondary to the claimed left leg condition.  The Veteran was notified of this determination and his appellate rights, and he did not appeal from that decision.  As such, the September 2005 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005 & 2010).  The Board notes that the Veteran stated in September 2006, shortly before one year had expired, that he had never claimed myositis as secondary to a left condition but, rather was claiming a left shin condition due to an accident in service.  However, this cannot be reasonably construed as a request for appellate a review and, therefore, it was not a notice of disagreement with the earlier decision.  See 38 C.F.R. § 20.201.  Rather, the AOJ treated this September 2006 statement as a claim to reopen the previous denial of service connection for a left leg disorder.

Pertinent evidence received since the last final denial includes statements by the Veteran and other lay witnesses as to his claimed treatment for a left leg (shin) injury during service and continuous symptoms since that time.  The Veteran is competent to report the occurrence of an in-service injury to the left leg, observable symptoms of a left leg disorder during and after service, and treatment for such symptoms during and after service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Layno, 6 Vet. App. at 469-71; Jandreau, 492 F.3d at 1376-77.  This evidence was not previously considered by agency decisionmakers, and it relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether a current left leg disorder was incurred or aggravated by service.  When presumed credible, such evidence raises a reasonable possibility of substantiating the claim for a left leg disorder.  Accordingly, new and material evidence has been received sufficient to reopen this previously denied claim.  See 38 C.F.R. § 3.156(a).

Service connection 

The claim for service connection for a left leg disorder is being remanded for further development, as set forth below.  With respect to an acquired psychiatric disorder, the Veteran asserts that he first began to have mental health symptoms during his first period of service, as reflected in his July 1975 separation examination.  He states that he continued to have symptoms after that time, and he began to drink and use other drugs to cope with his symptoms.  The Veteran further states that he has received treatment for mental health symptoms since a few months after discharge from service in May 1982.  He contends that he currently has an acquired psychiatric disorder, to include depression or PTSD, as a result of service.  See, e.g., February 2010 hearing transcript.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disability is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran reported no mental health symptoms at his service entrance examination in July 1974.  Although there is no documented treatment or diagnosis for any mental health symptoms during his first period of service, the Veteran reported having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort during his July 1975 separation examination.  There are no documented complaints or treatment for mental health symptoms during the Veteran's second period of service, to include on the entrance and exit examinations.  However, service personnel records reflect that he was court-martialed and sentenced to hard labor for being drunk while on duty and wrongful discharge of a firearm in 1980.  As such, there is some support in the service records for the Veteran's claims of mental health symptoms, and drinking to cope with such symptoms, during both periods of service.

As noted above, the Veteran has reported continuing symptoms after service, with VA treatment beginning shortly thereafter.  At the February 2010 Board hearing, the Veteran's sister and two individuals who have known him since he was a child testified that he acted "different" or "worse" when he returned from the military, in that he acted nervous or depressed.  The Veteran's sister further testified that their mother took the Veteran to the VA facility for treatment after he got out of service.

Available VA treatment records confirm treatment for mental health symptoms as early as July 1982, only two months after the Veteran's discharge from service.  He was diagnosed with adjustment reaction to civilian life at that time.  VA treatment records dated in November 1983 reflect diagnoses of minor affective disorder, rule out depression, and moderate anxiety.  

Medical records from the Fondo de Seguro dated from 1985 to 1988 reflect a diagnosis of adjustment reaction with anxiety, which was found to be related to a 1985 incident at the Veteran's employment at a correctional facility.  However, the medical evidence confirms symptoms including anxiety prior to that time.

At a November 1996 VA mental health examination, the Veteran reported a longstanding history of drug addiction, stating that he began treatment for such condition in January 1996.  The examiner noted that he basically described some variable symptoms of anxiety and depression.  The examiner diagnosed substance use disorder and anti-social personality features, noting that the Veteran had a serious dependence problem.  Similarly, a November 1996 VA general medication examination indicates that the Veteran had been addicted to intravenous drugs for approximately 2 1/2 years, and had moderate alcoholic intake for more than 6 years.

VA treatment records dated from January 1996 to October 1997 reflect diagnoses of substance use disorder and depression disorder not otherwise specified (NOS).  See, e.g., August 1996 record.  More recent treatment records reflect a diagnosis of substance use disorder in full remission, as well as a continued diagnosis of depression NOS.  See, e.g., VA treatment records dated in August 2005, November 2007, May 2008 (detailed evaluation).  Current records, including from April 2010 through March 2011, reflect a diagnosis of depression NOS and "PTSD by history."  The Veteran testified at the February 2010 Board hearing that his VA provider told him that his current mental health symptoms are due to military service.

The Veteran has also reported private mental treatment from Dr. R.  The evidence reflects treatment from such provider beginning in October 2006.  In an April 2007 letter, Dr. R recorded the Veteran's current complaints including feeling anxious, depressed, and sleepless.  He noted the Veteran's July 1975 reports of depression, frequent sleeping troubles, loss of memory, and nervous trouble.  Dr. R also recorded the Veteran's reports of confronting dangerous situations during service, as well as his employment as a custody guard after service, and his prior treatment for mental health symptoms.  Dr. R diagnosed PTSD and major depressive disorder (recurrent), and opined that these disorders are related to service.  He reasoned that the Veteran was emotionally disturbed during service and his condition had progressed over time.  In a more recent letter, dated in May 2010, Dr. R stated that the Veteran suffers from depression disorder as a result of military service.  He opined that this is a chronic disorder that will continue to progress over time, again reasoning that the Veteran was emotionally disturbed during service.

The Board notes that the Veteran has reported VA treatment for schizophrenia, and VA letters dated in November 2004 and February 2005 indicate treatment for schizophrenia and neurotic depression.  However, current VA and private records reflect no diagnosis of any psychosis, to include schizophrenia.  See, e.g., April 2007 and May 2010 letters from Dr. R; VA records from April 2010 to March 2011.  

The Board further notes that there is a possible current diagnosis of PTSD, as this was diagnosed by Dr. R in April 2007, and recent VA treatment records reflect a diagnosis of "PTSD by history" and referral to a PTSD clinic.  See, e.g., March 2011 VA record.  However, it does not appear that the Veteran currently meets the DSM-IV criteria for PTSD, as required under 38 U.S.C.A. § 4.125.  As noted above, Dr. R did not reference a PTSD diagnosis in his March 2010 letter, and recent VA treatment records only refer to PTSD "by history."  The Veteran is not competent to diagnose PTSD because this question requires specialized knowledge, training, or experience due to the complex nature of mental disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  Further, the Internet article concerning PTSD is insufficient to establish a current diagnosis, as it does not account for the particular factors in the Veteran's case.  Moreover, the special requirements for service connection for PTSD, as opposed to other mental health disorder, have not been met.  Specifically, there was no diagnosis of PTSD during service, the Veteran was not engaged in combat, and the AOJ was unable to verify his claimed stressors.  See service personnel records; December 2007 formal finding by AOJ.   In addition, the evidence does not establish that any current PTSD is the result of a fear of hostile military or terrorist activity consistent with the places, types, and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As such, service connection is not warranted for PTSD.

However, resolving all reasonable doubt in the Veteran's favor, the evidence of record warrants service connection for depression.  As discussed above, the Veteran has reported mental health symptoms, including depression, during service and continuously since that time, and his sister and two long-time acquaintances have stated that he had symptoms shortly after service.  Service records and post-service medical records tend to corroborate these reports, including VA treatment two months after his discharge in May 1982.  Further, the Veteran's private provider has linked his current depression to events during service.  As such, applying the benefit of the doubt doctrine, the evidence establishes that the Veteran's current depression was incurred as a result of military service.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.

New and material evidence having been received, the claim for service connection for a left leg disorder is reopened.

Service connection for the acquired psychiatric disorder of depression is granted.


REMAND

Further development is necessary for a fair adjudication of the merits of the Veteran's claim for service connection for a left leg disorder.  The Veteran asserts that this claimed disorder is the result of an injury during service in Germany in 1974 or 1975.  He states that a truck backed into him, throwing him against a wall and causing injury to his left leg (shin), while he was stationed with the 8th Infantry Division in Jever, Germany.  The Veteran reports that he sought treatment at sick call a few days later and was transferred to the U.S. Army Hospital at Bremerhaven, where he underwent surgery for an abscess and was hospitalized for 5-6 months.  He has also reported treatment at a German military hospital in the town of Jever.  See, e.g., September 2006 claim to reopen, October 2007 statement.  At various points, the Veteran has asserted that this injury and treatment occurred from June 1975 to December 1975, in the summer of 1975, at the beginning of 1975, and in late 1974.  He has submitted lay statements dated in 2007 to the effect that his mother attempted to find him in 1975 and was told by the Red Cross that he was hospitalized in the north of Germany due to an accident.  The Veteran states that he has continued to have left leg pain and progressive problems over the years, and he first received VA treatment for this condition in 1976.  

The Veteran's service personnel records confirm that he served in Germany starting in November 1974, and he was discharged from his first period of service in August 1975.  The Board notes that there is no evidence of any left leg injury or disorder in the service treatment records (other than a fractured ankle, for which service connection was previously denied), and there is no line of duty determination with respect to any left leg injury in the service personnel records.  Further, the Veteran did not mention any such injury during the August 2005 VA examination in connection with the previous denial for a left leg disorder, or during previous VA general medical examinations.  Rather, he referred to a left ankle fracture during service, and drainage of an abscess a few years prior to the August 2005 examination, or many years after service.  The Veteran also denied any history of surgery to the left shin at that time.  The VA examiner noted that the Veteran suffered from temporal amnesia with memory loss.  The Board further notes that the first reference to the claimed left leg injury during service in Germany was during the current proceedings, after the previous denial of his claim.

However, it does not appear that any attempts have been made to obtain any records pertaining to the claimed hospital treatment during service, which may be held separately.  As such records, if they exist, may provide evidence in support of the Veteran's claim, VA must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  As it is unclear from his previous statements, the Veteran should be requested to clarify where the reported treatment took place, i.e., at an American or German military or civilian facility.  Thereafter, the AOJ should make appropriate efforts to obtain any inpatient or outpatient records concerning a left leg injury from the identified facilities, to include the U.S. Army Hospital at Bremerhaven, dated from November 1974 through August 1975.

Additionally, the Veteran has stated that he receives disability benefits for his claimed left leg disorder from the Social Security Administration (SSA).  See, e.g., April 2005 statement.  As these records are relevant to the issue on appeal, they should be obtained and associated with the claims file upon remand.  See id. 

There is also an indication that pertinent VA treatment records may remain outstanding.  As noted above, the Veteran has reported treatment for his claimed left leg disorder starting in 1976.  In May 2008, the AOJ attempted to obtain VA treatment records dated from 1975 to 1979 in an attempt to help substantiate the Veteran's claim, and records dated in 1982, 1983, and 1988 were provided in response.  There are also sporadic VA treatment records over the years, some of which were submitted by the Veteran.  It does not appear that the AOJ has requested all available VA treatment records.  As such, upon remand, the AOJ should request copies of all outstanding VA treatment records dated since August 1975, and all available records should be associated with the claims file.

Thereafter, if any records are obtained that corroborate the reported treatment for a left leg (shin) injury during service in 1974 or 1975, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current left leg (shin) disability.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that the Veteran's service connection claim is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
  
Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to clarify the facility or facilities at which he claims treatment for a leg injury during service in Germany.  He should specify whether each facility was a German military or civilian facility, or an American military or civilian facility.  He should also complete an Authorization and Consent to Release Information to VA form (VA Form 21-4142) for each non-VA or non-Federal provider.  Allow an appropriate time for response.

2.  Thereafter, whether or not the Veteran responds, request copies of any inpatient and outpatient records pertaining to a left leg injury from any facility identified by the Veteran, to include from the U.S. Army Hospital at Bremerhaven, Germany, dated from November 1974 through August 1975.  Requests should be made to all appropriate agencies, including but not limited to the National Personnel Records Center (NPRC), and to the facility itself, as necessary.

3.  Request copies of any determinations and medical records associated with the Veteran's SSA disability benefits, to include the initial claim and any periodic renewals of benefits. 

4.  Request copies of any outstanding medical records for the Veteran from the San Juan VA facilities dated from August 1975 forward, including but not limited to from February 2007 forward.  

5.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including SSA and military records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  All records received must be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

6.  If medical records are obtained that corroborate the reported treatment for a left leg (shin) injury in 1974 or 1975, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left leg (shin) disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that any current left leg (shin) disorder was incurred or aggravated during either period of service, to include as a result of the reported injury with treatment for abscess in 1974 or 1975.  A complete rationale must be provided for any opinion.

7.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for a left leg disorder based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


